Barnard, P. J.
The case shows that the assessments were made to unknown owners, and to one Zolikoffer. The lands were then owned by Mary Norwood, a non-resident of Queens county. There is no difference, as to assessments upon lands in Long Island City, between lands of residents and non-residents. No separate column is required for the two classes of persons. Chapter 461, tit. 6, Laws 1871. The entry of the wrong name as owner did not invalidate the tax. No assessments, which shall be made for any taxes in Long Island City, shall be invalidated “ by reason of any error, mistake, or insufficiency in the owner’s name.” The tax is a “lien on the property assessed, until discharged by payment.” Chapter 339, Laws 1880. By these laws, it is provided that no tax upon lands shall be invalidated in consequence of the omission of the name of the rightful owner. When the assessment under this act was made against an estate of a deceased person, it was held that the tax was good. Haight v. Mayor, etc., 99 N. Y. 280, 1 N. E. Rep. 883. The judgment should therefore be reversed, and a new trial granted at special term, costs to abide event. All concur.